     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 1 of 24 PageID# 1730



 1

                                 IN THE UNITED STATES DISTRICT COURT
 2


 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                       RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al,                         Case No.: 3:17-cv-00601-MHL
 6
                    Plaintiff,
 7
                                                       DEFENDANT'S OPPOSITION TO THE
     vs.
                                                       SECOND AMENDED MOTION TO
 8
                                                       INTERVENE
     JASON GOODMAN,et al.,
 9


10
                    Defendant                                                      L
11                                                                            MAY - I 2019
12
                                                                         CLERK,RlCHMONaVA__
                                                                               U.S. DISTRICT COURT
13
           DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO
14                                            INTERVENE

15


16                  Defendant Jason Goodman,Pro Se, opposes intervention by Intervenor Applicant

17   D. George Sweigert(herein after SWEIGERT), both as of right and permissively. Each of
18
     Sweigert's three Motions to Intervene are based on fundamentally false premises, materially
19
     misleading statements and libelous conclusions made with no basis in fact and no valid
20


21
     supportive evidence. Sweigert's intervention cannot prevail under Fed. R. Civ. Proc. Rule 24

22   because he fails to assert any valid claim germane to the subject matter of this proceeding and his

23
     intervention would unduly delay and prejudice the adjudication of the original parties' rights.
24
     Sweigert's fundamentally false premise, false claims and false statements do not give him
25
     standing to intervene in this matter. Sweigert's frequent and vexatious filings do not make any
26

27
     legitimate claims for which relief may be granted. Video, audio and other evidence, presently in

28   the public domain refute statements made by Sweigert to this court under penalty of perjury and
     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - I
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 2 of 24 PageID# 1731



 1   in violation of 18 U.S. Code § 1001. Sweigert's multiple, lengthy and fundamentally false
 2
     applications to intervene have already unduly delayed these proceedings. His inappropriate
 3
     interactions with co-Defendant Lutzke and parties directly related to and in continuous contact
 4

     with Plaintiff, including his own brother George Webb Sweigert(herein after WEBB), would
 5


 6   undoubtedly prejudice the adjudication of Defendant Goodman's rights and Sweigert should be

 7   denied intervention under Fed. R. Civ. Proc. Rule 24(b)(3).
 8
            1 hereby attest that the pleadings herein are accurate and true under penalties of perjury.
 9
     Further, I hereby attest that the attached exhibits are accurate and true copies of source
10

     documents as described. Video and telephone recording transcripts may contain typos due to
11


12   voice to text transcription software. True and accurate copies of original video and audio

13   recordings can be provided should it please the court.
14


15
     Signed this ^~' day of April 2019
16


17


18
                                                 /

19                                         Defendant, Pro Se Jason Goodman
20


21


22


23


24


25


26


27


28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 2
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 3 of 24 PageID# 1732



 1       I.     FACTUAL BACKGROUND

 2
        Intervenor Applicant Sweigert was unknown to Defendant Goodman prior to May or June
 3
     2017. Goodman had begun working with Sweigert's brother, Webb,in April of 2017. Goodman
 4

     and Webb produced a series of news broadcasts on YouTube. These broadcasts drew the
 5


 6   attention of Sweigert and he began making his own YouTube broadcasts focused on taunting,

 7   disparaging, threatening and harassing Goodman. Sweigert falsely claims he was dragged into
 8
     this situation by Goodman. Sweigert initially antagonized the conflict with Goodman with false
 9
     public statements and direct calls to Goodman but has now deleted the video evidence of this
10

     from May and June 2017, denying Defendant and the court access to view it.
11


12      Goodman was not aware of Sweigert until members of Goodman's audience brought

13   Sweigert's disturbing, seemingly psychotic and threatening broadcasts to Goodman's attention.
14
     Viewers alerted Goodman to these broadcasts out of concern for his personal safety. The
15
     common theme in Sweigert's broadcasts wasjuvenile disparagement, taunting, threatening and
16

     other methods of harassing and provoking Goodman. It is impossible to provide many of these
17


18   broadcasts as evidence because Sweigert is in an ongoing regular practice of deleting his videos

19   to eliminate evidence of his statements. Sweigert uses these videos to transmit messages to a
20
     network of viewers and then removes the videos after the message has been received. Defendant
21
     did not initially realize the videos were being removed, but has since taken to downloading,
22

     screen capturing, and otherwise recording the videos in an effort to preserve them as evidence.
23


24   In doing this, Sweigert demonstrates a deliberate effort to spoliate evidence. Sweigerts's pattern

25   and practice of covering his actions greatly complicates defensive legal measures that might
26
     otherwise stop his persistent cyber harassment, and Defendant believes this is a deliberate abuse
27
     of the legal system.
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 3
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 4 of 24 PageID# 1733



 1       In his applications to intervene, Sweigert falsely claims Goodman has targeted him and
 2
     relentlessly pursued him. But in fact, it is Sweigert persistently antagonizing Goodman with
 3
     multiple daily public broadcasts, filled with false statements and taunting accusations frequently
 4

     directly soliciting a response up to and including today as this opposition is bring written.
 5


 6       Sweigert has also persistently harassed numerous guests of Goodman's talk show,

 7   discouraging anyone who experiences or observes this harassment from participating. This has
 8
     directly damaged Goodman's ability to host show guests and build his business. Sweigert's
 9
     persistence and dedication to these activities is so overt and goes so far beyond seeking to cure
10

     any alleged damages, it compels an observer to consider what could motivate such behavior.
11


12          On page 5 of his second Amended Motion to Intervene(EOF No. 93) Sweigert states

13   "The seminal event in this saga was the infamous Port ofCharleston (South Carolina) dirty
14
     bomb hoax on June 14 2017. This "dirty bomb hoax"led to the closure ofthe Waldo (sic)
15
     Marine Terminalfor over eight(8) hours while severalfederal, state and local response
16

     agencies conducted a Type-Ill radiological response (equivalent to ajetliner crash) to the
17


18   event." In May 2018, Sweigert self-published a softcover 28 page "book" on this topic entitled

19   "Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability"
20
     https://www.amazon.eom/Repoit-Charleston-Dirtv-Social-
21
     Liabilitv/dD/1717056792/ref=sr 1 fkmrnull l?kevwords=port+of+chai'leston+dirtv+bomb&qid
22

     =1556457795&s=gatewav&sr=8-1 -tkmrnull(EXHIBIT A)
23


24          This book is more accurately described as a bloated propaganda pamphlet and is notably,

25   considerably terser than the majority of Sweigert's filings in this legal matter. In the book,
26
     Sweigert makes a succession of patently false statements and arrives at false conclusions
27
     intended to damage Goodman's worldwide reputation and serve as false, fabricated evidence in
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 4
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 5 of 24 PageID# 1734



 1   Sweigert's vexatious legal actions. The title itself indicates the author has arrived at the
 2
     conclusion that this incident was a hoax.
 3
            As Sweigert points out, multiple government agencies including the FBI and U.S. Coast
 4

     Guard have investigated this incident and these agencies did not determine the incident was
 5


6    caused by a hoax. For reference, we can look to another alleged hoax in recent news,the report

 7   of a hate crime by actor Jussie Smollet to the Chicago Police Department.
 8
     (https://chicago.suntimes.com/news/petition-investigate-iussie-smollett-case-dropped-2nd-
 9
     request-continueA. Upon the rapid determination that the report was a hoax, CPD immediately
10

     sought criminal charges against Smollet for filing a false report. After almost two years and a
11


12   complete investigation, no such charges have been brought by FBI, USCG,Charleston PD,

13   NYPD or any other law enforcement agency against Goodman or anyone else related to the
14
     incident in Charleston. In fact, the only people claiming the incident was a hoax are Plaintiff,
15
     Intervenor Applicant and their co-conspirators. Steele first introduced the idea of a false report
16

     in an email sent to Defendant Goodman and Sweigert's brother Webb. (EXHIBIT B). Steele
17


18   warns Goodman he is to be arrested by NYPD for calling in a hoax, but no arrest occurred.

19           Sweigert further claims that Goodman deliberately used false information in furtherance
20
     of a scheme to close the Port of Charleston Wando Welch Terminal (incorrectly referenced by
21
     Sweigert as Waldo terminal) to publicize his YouTube show and make money, but this is false.
22

     The information presented to Goodman about a potentially deadly alleged public threat in
23


24   Charleston SC was provided by Webb, Sweigert's brother and frequent collaborator. Despite

25   statements to the contrary, the two can been seen in videos together dating back years, and most
26
     recently on February 8, 2019(https://www.youtube.com/watch?v=NNlxpqJrsCA). The duo can
27
     be observed laughing and reminiscing as Sweigert asks Webb a series ofleading questions,
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 5
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 6 of 24 PageID# 1735



                                                                                                 I



     possibly attempting to evoke testimony to be used in this or other legal action. Webb provided
 2
     Goodman with the information regarding the alleged "dirty bomb" even introducing that specific
 3
     term, and he did it with the intent to convince Goodman it was true and correct. Goodman
4

     remains unaware of what, if anything. Coast Guard or FBI discovered as a result of inspecting
 5


6    the ship or what was discussed during their interrogation of Webb. Goodman has reason to

 7   believe something unusual was found, or for some other reason FBI disagrees with Sweigert
 8
     regarding any false report because they have not charged anyone with filing a false report. Law
9
     enforcement typically demonstrates no reluctance whatsoever in prosecuting individuals for such
10

     infractions,(https://www.washingtonpost.com/news/arts-and-
11


12   entertainment/wp/2018/04/10/former-silicon-valley-actor-t-j-miller-has-been-charged-with-

13   calling-in-a-fake-bomb-threat/?utm_term=.3ba4c3636412).
14
            Sweigert's insistence that someone be "held accountable" for what appears to have been
15
     a good Samaritan acting out of an abundance of caution, could be a factor in his maniacal,
16

     incessant and vexatious litigation ofthis matter. Contrary to claims made in the second amended
17


18   motion to intervene, Sweigert's applications to intervene are in fact attempts to relitigate the

19   same exact claims raised in Sweigert's equally vexatious actions brought first in South Carolina
20
     and then SDNY where judge's final orders remain pending. Sweigert has shown he is adept at
21
     abusing the legal system and coming up with creative ways to venue shop his punitive legal
22

     actions, including his multiple applications to intervene in this instant action.
23


24          Sweigert's book further describes "apanic that bordered on mass hysteria" but no

25   evidence of mass hysteria has been shown. It appears most ofthe general public, even those in
26
     close proximity of the port where totally unaware ofthe incident until after the port closure was
27
     reported in the news. Webb was questioned by the FBI and Coast Guard immediately following
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 6
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 7 of 24 PageID# 1736



 1   the closure and was not arrested or charged with perpetrating a hoax. This causes Defendant to
2
     believe the FBI and USCG did not determine that a hoax had occurred.
 3
            Sweigert's book repeatedly refers to Defendant Goodman as an actor. This echoes the
4

     claim made by Plaintiff in his Amended Complaint(EOF No. 39 page 10 subheading 6).
5


6    Sweigert's book was published on May 1, 2018, while Plaintiffs Amended Complaint

7    containing this identical false statement was docketed on April 13, 2018. Goodman has never
8
     worked as an actor, never claimed to be an actor and is not an actor. Sweigert's book and his
9
     applications to intervene attempt to conflate the actions of unrelated third parties with those of
10

     Goodman,just as Plaintiffs Amended Complaint does.
11


12          The final point of note emphasized in Sweigert's book relates to an individual known as

13   O. Marshall Richards(herein after RICHARDS). Richards was introduced to Goodman by
14
     intervenor applicant's brother Webb and was referred to on Goodman's programs as both Deep
15
     Uranium and Mr. Hudson. These alternate names were given to Richards to protect his identity
16

     as a journalistic source in essentially the same way Sweigert operates online under the self
17


18   assigned stage name "Dave Acton". Richard's actual identity was not known to Goodman until

19   it was revealed by Sweigert on Sweigert's YouTube channel as he describes in his Amended
20
     Motion to Intervene. Sweigert has publicly stated this information was provided to him by co-
21
     Defendant Lutzke and Lutzke confirmed in a phone call she placed to Defendant on April 3,
22

     2019 that she has conspired with Sweigert conducting research and cooperating to defeat
23


24   Defendant in this instant lawsuit. Lutzke claimed Sweigert was "working with Robert David

25   Steele" and Swiegert offered to help her "work this case out."
26
     https://www.youtube.com/watch?v=WwyRPFhW-HE (EXHIBIT C)
27


28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 7
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 8 of 24 PageID# 1737



 1          The court should also take note that Sweigert's research into the Port of Charleston
 2
     matter is so poor, he refers to the site of the closure as the "Waldo" terminal when the actual
 3
     name is WANDO terminal. Despite Sweigert's claims of expertise in critical infrastructure and
 4

     diligent attention to detail in filing notices of harmless errors, he fails to provide the correct name
 5


 6   of the central location in what he describes as the seminal event around which this entire lawsuit

 7   has emerged. This error shows how little attention Sweigert pays to facts in this matter, rather
 8
     focusing attention on vexatious legal challenges. This is a telling clue when evaluating
 9
     Sweigert's motivations as well as his flawed conclusions. Sweigert's inability or refusal to
10

     acknowledge facts leads him to false conclusions on foundational points in this matter and his
11


12   legal footing rests in quicksand.

13          Sweigert's Amended Motion to Intervene also states that he has sent his report to
14
     congress and any alleged dissatisfaction Defendant may have with this would be a violation of
15
     18 U.S.C. § 1505. However, Sweigert has no authority to initiate official acts of Congress and
16

     the report may well reside in Congressional waste bins where it belongs. Sweigert's alignment
17


18   with Plaintiff in motive and actions is further evidenced by Plaintiffs recent association with

19   U.S. Congressman Devin Nunes in the widely publicized, ill-conceived law suit Plaintiff
20
     encouraged Nunes to initiate against Twitter. Despite the protection of CDA section 230, which
21
     shields Twitter and other social media networks from liability related to content posted by users
22

     of their network, Plaintiff has aggressively pursued Nunes and personally recommended Biss to
23


24   bring a suit that legal experts across the political spectrum have derided as guaranteed to fail.

25          Sweigert's Amended Application to Intervene openly states his plan to badger Congress
26
     members with mailings and repeated calls to open an investigation into the port incident.
27
     Sweigert has made multiple video broadcasts in which he boasts of his letter writing campaigns,
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 8
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 9 of 24 PageID# 1738



 1   his attempts to intervene in this legal action as well as his intention to bring the incident in the
 2
     Port of Charleston to Nunes' attention, utilizing his connections to this instant lawsuit. While it
 3
     seems unlikely that Steele, Biss or Sweigert could have any influence over Congress, this is yet
 4

     another clear attempt to intimidate Goodman.
 5


 6          Sweigert's self-published book is a tool created to further the goals of threatening,

 7   intimidating and harassing Goodman on a daily basis via social media, false claims made to law
 8
     enforcement and military agencies, and now the civil legal system for nearly two full years. The
 9
     book is a fabrication from start to finish and in it, Sweigert manipulates the facts surrounding an
10

     incident initiated by his brother Webb,and other associates, after Webb had spent months
11


12   gaining Goodman's confidence. The primary claim in the book is that Goodman engaged in

13   sophisticated cyber warfare techniques in which he has no experience or training, and
14
     "weaponized" social media to stage an attack on the U.S.C.G. According to Sweigert this was
15
     done to earn money and Goodman's activities as a documentary filmmaker and journalist, are
16

     covers for ulterior motives. Sweigert's absurd work offiction goes on to categorize a single
17


18   tweet as a DDoS cyber-attack on the Coast Guard. The tweet allegedly made a total of 8,000

19   "impressions" during the two-hour broadcast. Although this statement is made in absence of
20
     evidence, it is irrelevant because Twitter can process over 143,199(one hundred forty-three
21
     thousand one hundred ninety nine) messages per second according to its own informational blog
22

     post of August 2013 https:/^log.twitter.com/engineering/en_us/a/2013/new-tweets-per-second-
23


24   record-and-how.html(EXHIBIT D) Twitter is not the primary mechanism of communication

25   utilized by the U.S.C.G. Eight thousand messages would be an inconsequential event, and the
26
     FBI / Coast Guard investigation supports this conclusion.
27


28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 9
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 10 of 24 PageID# 1739



 1          Sweigert has conspired together with other parties to this legal action, including co-
 2
     Defendant Lutzke and Plaintiff Steele both directly and via third party intermediaries for more
 3
     than one year and in an ongoing fashion. Sweigert entered an agreement to create and monetize
 4

     a harassment campaign(The Campaign)intended to disrupt the Defendant's business, personal
 5


6    life and worldwide reputation, and chill Defendant's journalistic investigations.

 7          Sweigert has persistently engaged in numerous counts oftortious interference directly
 8
     mailing, emailing and contacting through various methods sending numerous letters to
9
     Patreon.com CEO Jack Conte as well as Redbubble.com directly impacting Goodman's ability to
10

     transact business and his financial well being. In addition to disrupting Defendant's business anc
11


12   personal relationships. The Campaign is also intended to impact the outcome ofthis legal action

13   Sweigert and Plaintiff have published numerous threats to members ofthe public who might
14
     choose to subscribe to Goodman's show,falsely claiming that they could be named as
15
     defendants in this widely publicized legal action. Steele has published a list of people he's
16

     dubbed "crowdstalkeers" alleged to work for and / or finance Goodman at their own peril and
17


18   risk of legal repercussions.

19          Among the co-conspirators are Intervenor Applicant's brother George Webb Sweigert
20
     (Webb), Manuel Chavez III aka Defango (Chavez), Frank Bacon, believed to be Tyroan Simpsor
21
     (Simpson),Nathan Stolpman(Stolpman), co-Defendant Susan Lutzke aka Susan Holmes aka
22

     Queen Tutt(Lutzke), Steve Outtrim (Outtrim), Dean Fougere aka Titus Frost(Fougere), Kevin
23


24   Allen Marsden (Marsden), Mari Rapp aka Sugar Shine (Rapp), Jacquelyn Weaver(Weaver)and

25   other unknown parties operating under various online aliases.
26
            On or around December 2017, in a multiparty video chat that included Simpson,
27
     Sweigert, Chavez, Stolpman and two unknown parties, Simpson and Sweigert agreed to engage
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 10
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 11 of 24 PageID# 1740



 1   in a harassment for pay Campaign against Defendant Goodman.
 2
     (https://www.bitchute.com/video/Ez5xgxUk8daUA. Transcript of this chat was included with
 3
     Defendant's Opposition to the Motion to Intervene(ECF No. 78 EXHIBIT A)The conspirators
 4

     agreed that the monetary component ofThe Campaign would be transacted via the
 5


 6   cryptocurrency backed social media network Steemit.com (Steemit). Defendant's investigations

 7   have revealed evidence that Steemit.com is a ponzi scheme intended to absorb Bitcoin or other
 8
     payments from the public when they join the network and purchase "Steem Power" tokens to
 9
     gain voting leverage on the network. Steemit enables a covert method of compensating co-
10

     conspirators in this pay for harassment scheme and is also a money laimdering mechanism
11


12   intended to hide the source offunds and transform an essentially worthless digital currency into

13   U.S. Dollars. Simpson is an aggressive proponent of Steemit and actively promotes it online and
14
     elsewhere.(https://steemit.com/steemit/@frankbacon/block-frank-bacon-on-austin-texas-radio-
15
     tonight-89-l-fm1
16

            Simpson called Goodman on or about June 27,2017(https://youtu.be/-JqDBOusiF8)
17


18   (ECF No.78 EXHIBIT B)to attempt to convince Goodman to join Steemit.com. After

19   Goodman refused, Simpson called again to leave a threatening voicemail
20
     (https://youtu.be/_NoCXRvFwVI)in which he specifically names Chavez and states "guys like
21
     Defango and myself and about 50 other people that really know how to do this shit are gonna
22

     make it a lot more difficult for you to do really about anything" directly referencing the
23


24   harassment campaign(ECF No. 78 EXHIBIT C).

25          The original video broadcast has been deleted but was preserved as evidence by
26
     Defendant(https://www.bitchute.eom/video/Ez5xgxUk8daU/y In the video, Sweigert insists on
27
     a "unified effort"(see transcript ECF No. 78 EXHIBIT A) time stamp 00:01:52,860)in response
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 11
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 12 of 24 PageID# 1741



 1   to Simpson's suggestion for "the best way to get JG"(see attached transcript ECF No. 78
 2
     EXHIBIT A) time stamp 00:01:48,479) referring to Goodman as "JG". The two agree to a plan
 3
     to initiate a letter writing campaign intended to disrupt Goodman. Simpson offers to get
4

     Sweigert "paid for it in a way that's not connected to the government at all" suggestive of a tax
 5


6    avoidance scheme and referring to the harassment campaign being financed via Steemit.

 7   Sweigert agrees to do it.(see attached transcript ECF No. 78 EXHIBIT A)time stamp
 8
     00:03:29,430). At another point in the video, Sweigert boasts "I VOLUNTEER TO BE THE
9
     LIAISON TO FUCK WITH THESE GUYS THROUGH GOVERNMENT PROCESSES,
10

     THROUGH MILITARY PROCESSES,THROUGH LAW ENFORCEMENT
11


12   PROCESSES"[emphasis added](see attached transcript ECF No. 78 EXHIBIT A time stamp

13   00:02:26,909). Simpson insists on monetizing the effort with Steemit, and since that call, both
14
     them and their co-conspirators have been carrying out this calculated, money making plan.
15
            The Campaign remains in effect to this day and includes this lawsuit as well as separate
16

     suits brought by Sweigert on June 14, 2018 in District of South Carolina(2:18-cv-01633-RMG)
17


18   which was transferred to SDNY on September 17, 2018 at the order of Judge Richard Marc

19   Gergel. Now relocated to USDC SDNY(Case 1:18-cv-08653-VEC) U.S. District Court Judge
20
     Valeri Caproni has ordered Sweigert not to "file any further motions or pleadings except in
21
     response to this Order to Show Cause."
22

            Sweigert has interfered with officers ofthe court in unrelated matters by contacting the
23


24   criminal defense attorney of Michael J. Barden. Barden appeared on Goodman's show to speak

25   about a wrongful arrest and his distress at the notion of a plea deal being forced on him despite
26
     his requests for Police body camera footage being denied and the prosecutor and his lawyer's
27
     failure to demand this exculpatory evidence. Sweigert took it upon himselfto contact Barden's
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 12
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 13 of 24 PageID# 1742



 1   Attorney(ECF No. 78 EXHIBIT D)and tell him "Harden has told this worldwide audience that
 2
     he does not trust you as an attorney." Barden's distrust was appropriate given the failure to
 3
     follow instructions and insist prosecutors produce Brady materials in the arrest. Sweigert's
 4

     deliberately vexing letter reached the attorney the day Harden was to appear before the judge
 5


6    regarding the plea and put Harden at odds with his Attorney. Additionally, Sweigert contacted

7    the AZ Bar Association and filed a complaint alleging Goodman engaged in unauthorized
 8
     practice oflaw suggesting Harden shouldn't plead guilty to a crime he didn't commit. The
9
     complaint was dismissed by the Bar Association with no penalty.(ECF No. 78 EXHIBIT E)
10

            On Febrary 22, Sweigert sent a letter to the U.S. Coast Guard Sector New York Captain
11


12   Jason Tama(ECF No. 78 EXHIBIT F). In the letter, Sweigert makes false claims alleging

13   Goodman intended to do crime. Sweigert's incompetence is underscored by his inability to
14
     properly name a corporation owned by Goodman,instead attributing the fictitious and false name
15
     Multimedia Systems Designs, Inc. to Defendant along with fictitious plans of a "dirty bomb
16

     hoax" targeting the port ofNew York. Prior to the mailing. Defendant was unaware of any such
17


18   hoax plan which was invented by Sweigert solely for this letter.

19          Perhaps the most brazen act on the part of Sweigert with regard to his legal filings is his
20
     use of a false address as his official mailing address with the court in his action in SDNY. On
21
     Get 2,2018, Sweigert filed a change of address. This was the third address Sweigert utilized in
22

     that legal action in less than one year. When five of Goodman's pleadings were returned by the
23


24   USPS as"ATTEMPTED NOT KNOWN UNABLE TO FORWARD"Defendant called the

25   USPS and was told by an employee that PO Box 152 was not owned by Sweigert and therefore
26
     the USPS did not consider it a legal address for him. On Oct 26,2018 Defendant filed a Motion
27
     For Ruling To Show Cause For Providing False Address in an effort to get Sweigert to explain
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 13
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 14 of 24 PageID# 1743



 1   what seemed to be a fraudulent address and attempted fraud on the court. On Nov 7,2018
 2
     Defendant filed a Supplement to the Motion For Ruling to Show Cause that included photo
 3
     evidence ofthe returned mail(EOF No. 78 EXHIBIT G). Goodman traveled to the USPS in
 4

     Mesa AZ on January 7,2019 and spoke with employees there. They told Goodman that
 5


 6   Sweigert appeared in the post office on Dec 1,2018 with the owner of the Box and signed a form

 7   to be added officially. Further investigation has revealed the owner ofPC Box 152 to be Mari
 8
     Rapp aka Sugar Shine, a frequent contributor to Sweigert's social media activities. Sweigert did
 9
     not alert the Court in SDNY that he had traveled to Mesa AZ on December 1, 2018 to make this
10

     change, but rather made false written testimony to cover this action. This is further evidence of
11


12   Swiegert's intent to commit fraud on the court in SDNY and elsewhere. Sweigert sent

13   Defendant a U.S. Postal Money Order for one dollar on Dec 1,2018 and made a video of himself
14
     doing so(ECF No. 78 EXHIBIT H).
15
            In addition to his harassment for pay letter writing campaign, Sweigert is in the daily
16

     practice ofengaging in various cyber stalking and cyber harassment efforts. On November 25,
17


18   2017 in coordination with Chavez, Sweigert called in to a live YouTube broadcast titled

19   "11.25.17.Solving.rar" hosted on a YouTube channel controlled by Chavez
20
     (https://youtu.be/jK73oCxCGOE). This video is monetized on Steemit.com.
21
     fhttps://steemit.com/news/@defango/red-triangle-zodiac-sevens-exposed-cicada-3301-qanon-
22

     twitter-progress-update-11-25-17T Transcript ofthe conversation between Chavez and Sweigert
23


24   is attached(ECF No. 78 EXHIBIT I). During that conversation Sweigert tells Chavez"I saw

25   Robert David Steele (Plaintiff) about three days ago four days ago he was being interviewed but
26
     some lady on a show Deborah still I think or something like that and he did talk about that he
27
     thought Jason was a Mossad operative and a handler and he was hoping all this was going to
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 14
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 15 of 24 PageID# 1744



 1   come out of discovery and everything so it's really interesting". This conversation between
 2
     Chavez and Sweigert appears to be a pre-planned, staged event specifically intended to propagate
 3
     the false claim put forward by Plaintiff. This particular false claim associating Goodman with
 4

     Mossad was persistently repeated by Chavez, Sweigert, Plaintiff, Fougere and others including
 5


 6   Webb in an effort to turn public opinion against Defendant and defund Defendant's subscription

 7   based business. Fougere republished the report from Chavez and when contacted by Defendant
 8
     to take the report down and issue a retraction, Fougere maliciously posted childish insults along
 9
     with Goodman's private phone number on a monetized post on Steemit, furthering the
10

     harassment for pay scheme,inviting additional cyber harassment and rendering the phone
11


12   number nearly useless.(https://steemit.com/iasongoodman/@titusfrost/threatened-bv-iason-

13   goodman-with-criminal-harassment-what-do-vou-thinkk Fougere persists in his role in this
14
     campaign, profiting from false statements and misleading suggestions about Defendant.
15
            Approximately one       year ago, Chavez posted an article on Steemit titlec
16

     httDs://steemit.com/news/@defango/crowdsource-the-truth-live-reseach-on-mossadvwood. In the
17


18   article, Chavez claims falsely and definitively "Jason Goodman is on the payroll of a man namec

19   Aman Milchan. Aman has Jason doing work partly out of blackmail. Jason was at parties with z
20
     producer named Brian Singer and there were underaged boys and girls. Jason was being paic
21
     $2,788 a week and its (sic) now up to $3500 a week." This mirrors statements made by Plaintifi'
22

     in video interviews that have since been deleted from YouTube. No evidence is offered to support
23


24   these claims, and the insinuation is made that Defendant is fraternizing with or otherwise

25   cooperating with an accused child rapist. This is yet another persistent theme propagated by the
26
     conspirators involved in the Campaign. This article remains on Steemit.com allegedly having
27
     earned Chavez $12.29 and has been shared by numerous other users in the indelible blockchain or
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 15
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 16 of 24 PageID# 1745



 1   Steemit earning additional untold sums (ECF No. 78 EXHIBIT J). Chavez and other co-
 2
     conspirators have demonstrated a penchant for using numerous alternate accounts under false anc
 3
     misleading names such as "Brain Trust" or"OFA_ASU"so the true scope ofthe conspiracy is nol
 4

     yet known(ECF No. 78 EXHIBIT K).
 5


 6          Defendant Goodman is not and has never been associated in any way with Mossad,

 7   Aman Milchan or the film director and accused rapist Singer. Neither Plaintiff, Intervenor
 8
     Applicant, nor any of their co-conspirators have any evidence whatsoever to support these
 9
     outlandish claims, yet they continue to promote these false statements publicly and aggressively
10

     with the express intent of damaging Defendant's worldwide reputation and depriving Defendant
11


12   of business and financial opportunities. The rumor was started by the co-conspirators in order

13   that their network could spread this information to eam money on Steemit and through other
14
     methods, and to play upon rampant, hateful, anti-Jewish sentiment among their fans and viewers
15
     The Campaign has allowed them to persecute Defendant based solely on his Jewish heritage,
16

     denying him of his constitutional right to presumption ofinnocence, retarding his financial and
17


18   psychological well-being and inciting hate speech and foul threats in live comments from

19   viewers. The Campaign leverages this totally false claim to defame Goodman and engender
20
     hatred for Defendant throughout the world via the internet.
21
            Sweigert, Steele and their co-conspirators engage in a form of acting they call Live
22

     Action Role Playing(LARP). Defendant was initially introduced to this term and its practice by
23


24   the co-conspirators in the Campaign. They are in a regular practice of accusing their adversaries

25   of doing this in a weak effort to deflect attention from their own actions. Through these staged
26
     LARP conversations,false information is planted within seemingly normal live streamed talk
27
     show conversation about current events or other topics, mixing truth with fiction in a manner that
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 16
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 17 of 24 PageID# 1746



 1   makes their false claims seem factual to the uninitiated. These video broadcasts are monetized

 2
     on the Steemit network and through other methods including online donations and merchandise
 3
     sales, earning money for Sweigert's co-conspirators and making them appear unaffiliated to the
 4

     outside observer or investigators by concealing payments and obfuscating direct connections.
 5


 6          Goodman has revealed evidence indicating suspicious activity with regard to Steemit,

 7   including a visit to the main corporate office in New York City which consists of only a PO Box
 8
     and no actual office or employees despite a market capitalization of over $400,000,000.00(four
 9
     hundred million U.S. Dollars) at the time of the visit.
10

     (https://www.voutube.com/watch?v=EDMvR2qTtFY&feature=voutu.be&t=70y
11


12   Accountingweb.com includes this practice in their list ofTop 10 Red Flag Warnings of Fraud.

13   (https://www.accountingweb.com/aa/auditing/top-10-red-flag-wamings-of-fraud\
14
            Defendant Goodman also conducted an interview with professional derivatives trader and
15
     cryptocurrency commentator Tone Vays in which Vays indicated his evaluation of Steemit's
16

     software white paper revealed problems with the core functionality which amounted in Vays'
17


18   estimation to misrepresentation on the part ofthe founders Daniel Larimer and Ned Scott, and

19   Vays considered additional evidence of fraud. Vays describes deficiencies in the design which
20
     he claims could easily be used by the designers or others who might be made aware ofthese
21
     deficiencies, to exploit the system, deceive users and siphon money from the network.
22

     nittps://voutu.be/7Caxl CDEcd4L
23


24          On August 4,2018, Defendant revealed evidence including a public internet post by

25   Chavez which included a typo laden set ofinstructions for automating Steemit posts and driving
26
     upvotes to increase ponzi scheme style revenue growth on the Steemit network as well as
27
     instructions for moving the cryptocurrency Steem dollars out of the network through a variety of
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 17
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 18 of 24 PageID# 1747



 1   machinations to convert it to "fiat" currency such as U.S. Dollars or Euros(ECF No. 78
 2
     EXHIBIT L). This overall process provides content in the form offalse and defamatory
 3
     statements contained in videos about Defendant as well as tactics and methods to enable anyone
4

     interested in joining the Campaign to earn cryptocurrency on Steemit.com by spreading the false
5


6    information, and then laundering that digital currency into actual U.S. Dollars.

7    rhttDs://voutu.be/B 1ag 9sqmmk?t=6)Goodman's disruption ofthis pay for harassment and
8
     money laundering scheme being carried out via Steemit may be the primary reason for the
9
     organized harassment campaign.
10

            Intervenor Applicant continues to grossly abuse the Federal civil legal system, court
11


12   shopping with various suits in multiple states in an attempt to utilize the Justice System as a

13   strategic weapon to intimidate, harass, defame and financially deprive the Defendant. More
14
     recently, Sweigert has sent a letter of intent to sue in a third district for substantially the same
15
     claims. It is Defendant's belief that this Maryland based intended action is utilizing the same
16

     tactic as Plaintiffs original action by including co-Defendants who are in fact, conspiring with
17


18   the Plaintiff to enable the action and/or sabotage the defense. Sweigert names his brother Webb

19   as Defendant, conveniently as Webb resides in Maryland. Defendant Goodman is named in this
20
     action as co-Defendant. It is clear Sweigert has no actual intention to enforce any potential civil
21
     judgement against Webb, but is merely using him as a tool to continue to harass Defendant
22

     Goodman with baseless suits in additional Districts ofthe U.S. District Court system. (ECF No.
23


24   78 EXHIBIT M)

25          Plaintiff Steele has knowingly and repeatedly published false and defamatory statements
26
     intended to damage Defendant. IRS filings and social media publications show that Plaintiff
27
     Steele has paid third parties, many of which run popular YouTube channels, which have
28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 18
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 19 of 24 PageID# 1748



 1   coincidentally also published false and defamatory statements, absent sufficient evidence, and
2
     intended to damage Defendant and impact the outcome of this legal action(ECF No. 78
3
     EXHIBIT N).
4

            Recorded phone calls and voicemail messages show Simpson admitting in his own words
 5


6    direct contact with both Intervenor Applicant's Sweigert's brother George Webb Sweigert

7    (Webb)Plaintiff Steele, Chavez and Stolpman. Simpson states to Defendant Goodman in a
 8
     phone call "he (Plaintiff Steele)sent me a text one night he's like hey you know cuz he knows I
9
     been buggin' George(Webb)"(see attached transcript ECF No. 78 EXHIBIT B)time stamp
10

     00:05:51,945). Incidentally this statement contradicts assertions made earlier in the call by
11


12   Simpson that he is no longer in communication with Plaintiff Steele. Email, SMS and other

13   communications including in person meeting took place between Plaintiff Steele and Webb(ECF
14
     No. 78 EXHIBIT O)
15
            Despite false claims of no contact and some form of adversarial relationship, email, text
16

     and other communications including video chat and personal meeting took place between Webb
17


18   and his brother, Intervenor Applicant Sweigert(https://youtu.be/DqGlFBkx09Q).

19          Plaintiff and his accomplices have engaged in a persistent campaign of harassment and
20
     defamation against Defendant that has consisted ofknowingly and deliberately spreading false
21
     information throughout various social media platforms on the internet, intended to damage
22

     Defendant's reputation, business, financial health and psychological well-being and to chill
23


24   Defendant's investigative journalism activities which have revealed evidence of crimes.

25


26


27


28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 19
     Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 20 of 24 PageID# 1749



 1                                           CONCLUSION

 2
            For the above described reasons, Defendant Goodman respectfully requrests that the
 3
     Court deny D. George Sweigert's Second Amended Motion to Intervene in this matter.
 4

     Defendant further requests the court recommend the Plaintiff, Intervenor Applicant and alleged
 5


6    co-conspirators to the appropriate law enforcement agencies for criminal investigation and

 7   prosecution iffound guilty ofthe alleged criminal activities.
 8


9
     Respectfully submitted.
10


11


12
                                                                              lason Goodman,Pro Se
13                                                                             252 1^ Avenue Apt 6s
                                                                               New York,NY 10001
14
                                                                      truth@crowdsourcethetruth.ore
15


16


17


18


19


20


21


22


23


24


25


26

27


28

     DEFENDANT'S OPPOSITION TO THE SECOND AMENDED MOTION TO INTERVENE - 20
Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 21 of 24 PageID# 1750




        Circuit Court for.Eastern Divistion Virginia                                                Case No.3:17-CV-601-MHL
                                                              CifyorCoun^
        Robert David Steele and Earth Intelligence Networ
                                                                                   Jason Goodman
        Name                                                                       Name
        11005 I^NQTON ARMS CT                                               VS«    252 7th avenue                                 6s

        stKAAddtess                                         ' Apt#                 StreetAdcAess                                   Apt#
        OAKTON,                 VA      22124      (57l) 320-8573                   New York                NY   10001   ^323     744-7594
        CHy                     State   ZpCode        Area Telephone               City                    State ZipCode Area          Telephone
                                                      Code                                                                 Code
                             Pkun&f                                                                    Defendant




                                                     CERTIFICATE OF SERVICE
                                                                     (DOMREL58)


                  I HEREBY CERTIFY that on this 30                                day of April                           , 2019         .acopy

        of the docunient(s)entitled Motion tor leave to extend time to responde to 2nd amended motion to intervene
                                                                                     Title of Document(s)
        was/were mailed, postage prepaid to:

                   D. George Sweigert
                  Opposing Party or His/Her Attorney
                  PO Box 152

                  Address

                         Mesa,                                   AZ                        85211
                  aitf                                                 -Stete-                        SB




                                         April 30. 2019
                                        Date




                                                                         Page 1 of 1
                                                                                                                 DR58- Revised 13 Febniary 2001
Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 22 of 24 PageID# 1751




        Circuit Court for.Eastern Divistion Virginia                                                    Case No.3-17-cv-601-MHL
                                                               CityorCoun^
        Robert David Steele and Earth Intelligence Netwcr
                                                                                        Jason Goodman
        Name                                                                            Name
        11005 I^NGTON ARMS CT                                                  VS. 252 7th avenue                                      6s

        stfMiAdtuess                                         ' ApLft    -               StreetAddress                                    Apt#
        OAKTON.                 VA      22124      (57l) 320-8573                       New York                 NY   10001   ^323 ^ 744-7594
        CHy                     State    ZlpCode      Area Telephone                    City                    State ZIpCode Area          Telephone
                                                      Code                                                                      Code
                             Plaintiff                                                                     Defendant




                                                     CERTIFICATE OF SERVICE
                                                                       (DOMREL58)


                  I HEREBY CERTIFY that on this so                                  day of April                                  2019       .a copy

        ofthe docilllient(s) entitled                        '^^ve to extend time to responde to 2nd amended motion to intervene
                                                                                          Title of DGCument(s)
        was/were mailed, postage prepaid to:

                  Steven 8 Biss

                   Opposing Party or HIs/Her Attorney

                  300 West Main Street, Suite 102
                  Address

                       Charlottesviile,                            VA                      22903
                  eity-                                                     Otnto                         Bp-




                                         April 30. 2019
                                         Date                               Signature      ^




                                                                             Page 1 of 1
                                                                                                                      DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 23 of 24 PageID# 1752




        Circuit Court for.Eastern Divistion Virginia                                               Case No.3:17-cv-601-MHL
                                                             City orCounty
        Robert David Steele and Earth Intelligence Networ
                                                                                   ^ason Goodman
        Name                                                                       Name

        11005 LANGTON ARMS CT                                                VS. 252 7th avenue                                   6s

        STt^Address                                          Apiff                 StreetAddress                                   Apt#
        OAKTON.                 VA      22124      (571) 320-8573                  New York                 NY   10001   ^323 )744-7594
        CHy                     State    ZipCode      Area Telephone              CHy                            ZIpCode Area          Telephone
                                                      Code                                                                 Code
                                                                                                      Defendant




                                                     CERTIFICATE OF SERVICE
                                                                     (DOMREL58)



                  I HEREBY CERTIFY that on this so                               day of April                            , 2019         .acopy

        ofthe doCUinent(s)entitled Motion for leave to extend time to responde to 2nd amended motion to intervene
                                                                                     Title of Document(8)
        was/were mailed, postage prepaid to:

                  Terry C. Frank
                   Opposing Party or HIs/Her Attorney

                   1021 E. Gary Street, 14th Floor
                  Address

                        Richmond                                VA                    23219
                  GHy                                                  Ctate                         Zip



                                         April 30. 2019
                                         Date




                                                                        Page 1 of 1
                                                                                                                 DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 106 Filed 05/01/19 Page 24 of 24 PageID# 1753




        Circuit Court for.Eastern Divistion Virginia                                                Case No.3:17-cv-601-MHL
                                                             CltyorCount/
        Robert David Steele and Earth Intelligence Networ
                                                                                   Jason Goodman
        Name                                                                       Name
        110051.ANGTON ARMS CT                                               VS«    252 7th avenue                                  6s

        StreetAddress                                      Aplff                   Stre^Address                                     Apt#
        OAKTON,                 VA      22124      (571^ 320-8573                  New Yorl<                 NY   10001   ^323 ^ 744-7594
        CHy                     State   ZipCode       Area Telephone               City                  State ZipCode Area             Telephone
                                                      Code                                                                  Code
                             Pkmtiff                                                                   Deiendait




                                                     CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                  I HEREBY CERTIFY that on this so                                day of April                            , 2019         .a copy

        ofthe docunient(s) entitled                     'c leave to extend time to responde to 2nd amended motion to intervene
                                                                                      Title of Document(s)
        was/were mailed, postage prepaid to:

                  Susan Lutzke

                  Opposing Party or His/Her Attorney

                  2608 Leisure Dr Unit B

                  Address

                        Fort Collins                             CO                    80525
                  GHy                                                  State                        —ap—




                                         April 30. 2019
                                        Date                           Signature          Z




                                                                        Page 1 of 1
                                                                                                                  DR58- Revised 13 February 2001
